Per Curiam:

The judgment of the family court is affirmed with the exception that each party shall pay his/her own attorney’s fees and costs. See Glasscock v. Glasscock, — S.C. —, 403 S.E. (2d) 313 (1991) (abilities of the parties to pay, their respective financial conditions, and the effect on each party’s standard of living should be considered in determining whether to award attorney’s fees). The amount of child support is reduced by consent of the parties to $277.33 monthly.
Affirmed as modified.